The Court being mett according to adjournment Mr Hume Council for the Plaintiff moved to have the Bill and answer read, as also a former order of this Court which were read, and then Informed the Court that the Wittnesses *338were ready to give in their Depositions and Mr. Ellery Council for the Defendant being present and agreeing to the same, the Evidences came into Court and haveing the Oath Tendered them, Each of them gave in their Several Depositions to this Honourable (Viva Voce).
Then the Court adjourned till two a Clock.
J. Skene Register